DETAILED ACTION
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Feng Ma on 04/07/2021.
The application has been amended as follows: 

16. (Currently amended) A flip-chip light emitting diodea a light-emitting epitaxial laminated layer having a first surface and a second surface opposing the first surface, and including a first semiconductor layer, an active layer and a second semiconductor layer; a transparent bonding medium layer over the first surface of the light-emitting epitaxial laminated layer and bonded with the transparent substrate; a first electrode and a second electrode respectively over a first electrode region and a second electrode region over the second surface of the light-emitting epitaxial laminated layer; wherein the transparent substrate has a thickness of less than 80 um; wherein the transparent bonding medium layer comprises at least one of A1203/SiO2, SiNx/SiO2, SiNx/A1203/SiO2; wherein the transparent bonding medium layer is patterned, and comprises a high-refractivity transparent medium layer and a patterned transparent bonding layer, wherein: the high-refractivity transparent medium layer is over a surface of a p-type window layer; an upper surface of the high-refractivity transparent medium layer is provided with a grid-shaped or array-shaped recess region; and the patterned transparent bonding layer is filled in the recess region of the high-refractivity transparent medium layer, and having an upper surface at a same plane with the upper surface of the transparent medium layer.

Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 Regarding claim 16, the prior art of record does not teach or suggest the combination of limitations including a flip-chip light emitting diode comprising a transparent bonding medium 


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Satoh et al. (US 2014/0103314) teaches where an LED has a high refractive index layer that has an embossed surface for disturbing a refraction angle of indent light (Paragraph 0051). However, Satoh does not teach an upper surface of the high-refractivity transparent medium layer is provided with a grid-shaped or array-shaped recess region nor the patterned transparent bonding layer is filled in the recess region of the high-refractivity transparent medium layer, and having an upper surface at a same plane with the upper surface of the transparent medium layer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891